United States Court of Appeals
                        For the First Circuit


No. 13-1994

                          LEITICIA CASTAÑEDA,

                         Petitioner, Appellee,

                                  v.

      STEVE SOUZA, Superintendent, Bristol County House of
  Corrections, in his official capacity and his successors and
                            assigns,

                        Respondent, Appellant,

BRUCE E. CHADBOURNE, Field Office Director, Boston Field Office,
  Office of Detention and Removal, U.S. Immigration and Customs
     Enforcement, U.S. Department of Homeland Security, in his
     official capacity and his successors and assigns; JOHN T.
MORTON, Director, U.S. Immigration and Customs Enforcement, U.S.
  Department of Homeland Security, in his official capacity and
      his successors and assigns; JEH JOHNSON, Secretary, U.S.
  Department of Homeland Security, in his official capacity and
 his successors and assigns; LORETTA E. LYNCH, Attorney General,
   U.S. Department of Justice, in her official capacity and her
                       successors and assigns,

                             Respondents.


No. 13-2509

          CLAYTON RICHARD GORDON, on behalf of himself
                 and others similarly situated,

                         Petitioner, Appellee,

              PRECIOSA ANTUNES; GUSTAVO RIBEIRO FERREIRA;
                 VALBOURN SAHIDD LAWES; NHAN PHUNG VU,

                             Petitioners,


                                 - 1 -
                                   v.

  LORETTA E. LYNCH, Attorney General; SARAH SALDANA, Director of
    Immigration and Customs Enforcement; SEAN GALLAGHER, Acting
     Field Office Director; CHRISTOPHER J. DONELAN; MICHAEL G.
     BELLOTTI, Sheriff; STEVEN W. TOMPKINS, Sheriff; THOMAS M.
 HODGSON, Sheriff; JOSEPH D. MCDONALD, JR., Sheriff; RAND BEERS,
               Acting Secretary of Homeland Security,

                      Respondents, Appellants.


                             ERRATA SHEET

     The cover sheet of the opinion is changed to reflect in each
action the substitution of Attorney General Loretta E. Lynch for
former Attorney General Eric H. Holder, Jr.

     On the cover sheet, page 1, "Immigrations" is replaced with
"Immigration"

     On the cover sheet, page 2, "Hans. H. Chen" is replaced with
"Hans H. Chen"

     On the cover sheet, page 3, "Mathew E. Price" is replaced
with "Matthew E. Price"

     The opinion of Judge Barron, joined by Judges Torruella and
Thompson, issued on December 23, 2015, is amended as follows:

     On page    6,   line   7,   "Naturalization"   is   replaced   with
"Nationality"

     On page 8, footnote 3, line 3, "sentenced to a term of
imprisonment" is replaced with "sentence [sic] to a term of
imprisonment"

     On page 10, footnote 4, line 2, "Saysana, 590 F.3d at 14" is
replaced with "Saysana v. Gillen, 590 F.3d 7, 14 (1st Cir. 2009)"

     On page 10, footnote 5, line 4, "Immigrations" is replaced
with "Immigration"

     On page 15, footnote 10, line 2, "Saysana v. Gillen, 590 F. 3d
7, 13-18 (1st Cir. 2009)" is replaced with "Saysana, 590 F.3d at
13-18"



                                  - 2 -
     On page 31, line 2, remove "in"

     On page 32, line 11, "Department" is replaced with "Dep't"

     On page 36, footnote 25, line 21, "by then-equivalent" is
replaced with "by the then-equivalent"

     On page 59, footnote 40, line 5, "See" is replaced with "See"

     The concurrence of Judge Torruella, issued on December 23,
2015, is amended as follows:

     On page 65,    line   3:    "defendants'"   is   replaced   with
"petitioners'"

     The opinion of Judge Kayatta, joined by Chief Judge Howard
and Judge Lynch, issued on December 23, 2015, is amended as
follows:

     On page 103, lines 21-22, "a case dealing the constitutional
limits" is replaced with "a case dealing with the constitutional
limits"




                                - 3 -